DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 28, 31, 34-36, 39, 42-44, 47, 50, and 51 were amended and claims 30, 38, and 46 were canceled in the response filed on 2/17/2022.  Claims 28, 31-36, 39-44, and 47-51 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 Claim Suggestions
	The Examiner suggests including enumeration defining the substituents allowed on the C1-C6 alkyl option for R1 in claims 28, 35, 36, 43, 44, and 51.  For example, rewriting lines 2-3 of claim 1 to recite: --wherein R1 is a nitrogen protecting group selected from C1-C6-alkyl, which is unsubstituted or mono-, di-, or tri-substituted by i) a tri-C1-C6-alkylsilylC1-C7alkoxy, ii) a C6-C10-aryl, or iii) a heterocyclic---. This change is suggested to further underscore that the options listed above are substituents for, and not alternatives to, the C1-C6 alkyl option.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 31-36, 39-44, and 47-51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claims 28, 36, and 44 all include the following options to define variable R2 of formula (III): pivaloyl and acetyl.  Formula (III) is of the following structure: 
    PNG
    media_image1.png
    123
    223
    media_image1.png
    Greyscale
.  It is unclear what the structure of formula (III) is if R2 is pivaloyl (-C(=O)t-Bu) or acetyl (-C(=O)Me). Does it correspond to a 1,2-diketocompound or is it supposed to correspond to an anhydride?  See first vs. second compound below. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 2/17/2022 (see p. 13-17), with respect to the 35 USC 103 rejections of claims 28 and 30-35 as being unpatentable over Dahanukar (WO2017/203474) in view of Inokuchi (WO2017/204319) and of claims 36 and 38-51 as being unpatentable over Dahanukar in view of Inokuchi and further in view of Liu (CN 105168205) have been fully considered but they are not persuasive. See p. 2-15 of the OA dated 1/21/2021 for the rejections of record.
The Applicant argues the following: 

    PNG
    media_image3.png
    309
    812
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    158
    737
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    279
    823
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    264
    821
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    272
    810
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    134
    796
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    439
    817
    media_image9.png
    Greyscale

	In response, though Dahanukar does not explicitly teach a two-step process, Inokuchi is cited to teach that a similar addition and reduction sequence can be successfully carried out in the presence of an unprotected hydroxy group.  The skilled artisan would have been motivated to modify the process of Dahanukar in view of the teachings of Inokuchi to produce a more efficient and direct process for predictably obtaining a compound of formula (IA) (analogous to claimed compound (I)) from a compound of formula (C) (analogous to claimed compound (III)) without having to protect the hydroxy group.  Also see MPEP 2143(A).  Neither Dahanukar nor Inokuchi teach or suggest substituting the Weinreb amide (-N(Me)(OMe)) activating group of formula (C) (corresponding to variable R2 of claimed compound (III)) with one of those now newly recited in independent claims 28, 36, and 44.  Therefore the teachings of Hook (US2010/0113801) have also been included in the rejection.  See modified rejection in the succeeding section.  In short, Hook teaches that the claimed groups for variable R2 are acceptable substitutes for the activating group taught by Dahanukar and 
	With respect to the rejection of claims 36 and 38-51 as being unpatentable over Dahanukar in view of Inokuchi and further in view of Liu, the Applicant reiterates the arguments against Dahanukar and Inokuchi.  See bottom of p. 15 to the middle of p. 17.  These arguments have already been addressed above.  The Applicant then presents the following arguments against Liu:

    PNG
    media_image10.png
    320
    811
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    198
    813
    media_image11.png
    Greyscale

	These arguments are also rendered moot by the inclusion of Hook into the 35 USC 103 rejections.  Hook cures all alleged deficiencies in the rejections for the reasons set forth in detail below.
Claim Rejections - 35 USC § 103
The rejections of record can be found on p. 2-15 of the OA dated 1/21/2021.  Additionally, as the Applicant has previously raised objections that the Dahanukar priority document (IN 201641018295, filed on 5/27/2016) does not provide support for the whole of Dahanukar (WO 2017/203474, published on 11/30/2017 and only available as a reference under 35 USC 102(a)(2)), when Dahanukar is cited in the rejection, the relevant supporting portions of the Dahanukar priority document (IN ‘295) are also provided.  See Applicant arguments filed 4/24/2020, p. 16-18 and p. 2-4 of the OA dated 6/23/2020. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016, both of record) in view of Inokuchi (WO 2017/204319, published on 11/30/2017, claiming the benefit of priority to the filing date of JP 2016-106007, filed on 5/27/2016; including a machine generated English language translation thereof, of record) and Hook (US2010/0113801, published on 5/6/2010).
Applicant Claims

    PNG
    media_image12.png
    185
    1046
    media_image12.png
    Greyscale

…

    PNG
    media_image13.png
    220
    1050
    media_image13.png
    Greyscale

…

    PNG
    media_image14.png
    219
    1041
    media_image14.png
    Greyscale

…

    PNG
    media_image15.png
    84
    1035
    media_image15.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Dahanukar teaches processes for the preparation of sacubutril intermediates. See whole document.  With respect to the first reaction of claim 28 and claims 31-34, Dahanukar teaches that a compound of formula (C) can be treated with a 4-biphenyl magnesium halide (biphenylic compound/biphenylic metal reagent/biphenyl magnesium halide) to provide a compound of formula (IIIB)

    PNG
    media_image16.png
    170
    127
    media_image16.png
    Greyscale
[Wingdings font/0xE0]  
    PNG
    media_image17.png
    140
    223
    media_image17.png
    Greyscale
.   Compound (C) is analogous to a compound of claimed formula (III) wherein R1 is a tert-butoxycarbonyl (C4-alkoxycarbonyl) group and R2 is a N,O-dimethylhydroxylamino (N(Me)OMe) activating group. Variable P1 of compound (C) is most broadly defined as hydrogen or any known hydroxy protecting group, however Dahanukar only appears to contemplate carrying out the addition reaction when P1 is not H. Compound (IIIB), when P1 is hydrogen, corresponds to a compound of claimed formula (II) wherein R1 is the same as above.  
With respect to the second reaction of claim 28, Dahanukar teaches that a compound of formula (IA) can be obtained by reducing a compound of formula (IIIE) (the compound of formula (IIIB) of Dahanukar above, wherein P1 is hydrogen):

    PNG
    media_image18.png
    180
    228
    media_image18.png
    Greyscale
[Wingdings font/0xE0] 
    PNG
    media_image19.png
    191
    407
    media_image19.png
    Greyscale
.  The compound of formula (IIIE) corresponds to a compound of claimed formula (II) and the compound of formula (IA) corresponds to a compound of claimed formula (I), wherein R1 in both compounds is a tert-butoxy carbonyl (C4-alkoxycarbonyl) group.  
See discussion of the second aspect of the invention on p. 2-3 and 11-12; discussion of tenth aspect of the invention on p. 4-5 and 14; discussion of the seventeenth and eighteenth aspects of the invention on p. 6-9 and 16-19 and examples 1-5 on p. 24-25 of Dahanukar.  The second and seventeenth aspects are broader than the more preferred embodiments of the tenth and eighteenth aspects, respectively and the structures above have been pulled from the tenth and eighteenth aspects. Also see discussion of the second aspect of the invention on p. 3-4 and 13-14; discussion of tenth aspect of the invention on p. 6 and 16; discussion of the seventeenth and eighteenth aspects of the invention on p. 8-10 and 18-21 and examples 1-5 on p. 27-29 of ‘IN 295.
With further respect to wherein IN ‘295 provides support for a compound of formula (IIIE) of Dahanukar, IN ‘295 suggests, if not explicitly teaches, the compound on p. 9-11 and 18-22.  IN ‘295 discusses in step d) of the eighteenth and nineteenth aspects of the invention that a compound of formula (IIID): 
    PNG
    media_image20.png
    118
    184
    media_image20.png
    Greyscale
 is reduced to provide tert-butyl(R)-(1-([1,1’-biphenyl]-4-yl)-3-hydroxypropan-2-yl (I), a 
    PNG
    media_image21.png
    120
    276
    media_image21.png
    Greyscale
.  See p. 8 of IN ‘295, which corresponds to compound (IA) on p. 8, 19, and 25 (ex. 5) of Dahanukar.  Though P2 and P3 are undefined in formula (IIID), as the compound of formula IIID is reduced to provide a compound of formula (I), then one of ordinary skill would necessarily envisage that P2 is a hydrogen atom and P3 is a Boc group (ie the compound of instant formula (IIIE) in Dahanukar). Also see the discussion of the reduction on p. 19 in IN ‘295 (p. 17 of Dahanukar), which teaches that said reduction is preferably conducted with catalytic hydrogenation, wherein the Boc group is not expected to be labile under said conditions.  Further, Boc is the only protecting group explicitly taught for variables P2 and P3 in the whole of IN ‘295.  Therefore, the presence of a compound analogous to claimed formula (II) wherein R1 is a tert-butoxycarbonyl (Boc) group is very strongly suggested (if not explicitly taught) by IN ‘295.  Also see MPEP 2144.08.
	Regardless, step d) of the seventeenth aspect of the invention of Dahanukar on p. 6-7 and 16-18 also reads on the second step of said claim, wherein a compound of formula (IIID): 
    PNG
    media_image22.png
    199
    323
    media_image22.png
    Greyscale
 is reduced to provide a compound of formula (I) :  
    PNG
    media_image23.png
    178
    327
    media_image23.png
    Greyscale
. Compound (IIID) corresponds to a compound of claimed formula (II) wherein P2 and P3 can be H or any amino protecting group as known in Greene; however the amino protecting group is preferably Boc according to the eighteenth aspect of Dahanukar recited above.  Compound (I) of Dahanukar corresponds to a compound of claimed formula (I) wherein P2 and P3 have the same meanings as above.  See corresponding teachings regarding step d) of the seventeenth aspect of the invention on p. 8-9 and 18-19 of IN ‘295 (reduction of compound (III) to compound (IIID)).  Also see MPEP 2144.08.  
	Therefore, the seventeenth (more broad) and eighteenth aspects of Dahanukar, relied upon to teach step ii of claim 28, are supported by the disclosure of IN ‘295.	
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding the first reaction of claim 28 (and also claims 31-34), though Dahanukar appears to teach that P1 may be hydrogen in the addition reaction between a biphenylic reagent and the compound of formula (C) (analogous to claimed compound (III)), Dahanukar also appears to teach that the hydroxy group needs to be protected (ie P1 is not H) during the addition. Therefore, there appears to be some ambiguity in Dahanukar regarding the details of the reaction. Dahanukar also appears to fail to teach the use of any other activating groups for instant variable R2 in claimed formula (III) other than N,O-dimethylhydroxylamino (N(Me)OMe) (compound (C) of Dahanukar).  These deficiencies are cured through the teachings of Inokuchi and Hook.
claim 28 and claims 31-34, Inokuchi teaches the following reaction sequence:

    PNG
    media_image24.png
    260
    826
    media_image24.png
    Greyscale
  
    PNG
    media_image25.png
    174
    225
    media_image25.png
    Greyscale
,.   See fig. 1 and example 1, see lines 212-252 of the translation of the specification.  In the method, compound 4 is reacted with an aromatic magnesium halide reactant, 3,4- (ethylenedioxy) phenylmagnesium halide (analogous to the instantly claimed biphenylic compound), to produce the addition product of formula 5.  Compound 4 is analogous to a compound of claimed formula (III) wherein R2 is –N(Me)OMe and R1 is a -Cbz group, a C6aryl-C1alkoxycarbonyl group (also see p. 14, line 2 of the specification as filed) and compound 5 is analogous to the compound of claimed formula (II). 
	Inokuchi teaches that the addition reaction of an aromatic magnesium halide reactant to a compound analogous to that claimed formula (III) can be successfully and predictably carried out in the presence of an unprotected alcohol group to produce addition compound 5 in high yield.  Therefore, the skilled artisan would have been motivated to carry out the addition reaction of Dahanukar with a compound of formula (C): 
    PNG
    media_image16.png
    170
    127
    media_image16.png
    Greyscale
 wherein the hydroxy group remains unprotected (P1=H, analogous to 
	With respect to the activating group R2 of claimed formula (III) in the first reaction of claims 28 and 31-34, Dahanukar and Inokuchi only teach the use of –N(Me)OMe.  Neither reference appears to teach or suggest employing a different activating group.  This deficiency is cured through the teachings of Hook. 
	Hook is directed toward a method for preparing 5-biphenyl-4-amino-2-methyl pentanoic acid.  See whole document.  Hook teaches the method comprises reacting a compound of formula (4) with a biphenylic compound to produce a compound of formula (5): 

    PNG
    media_image26.png
    222
    371
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    215
    354
    media_image27.png
    Greyscale
.  See [0170-0201].  Compound (4) is analogous to a compound of claimed formula (III) and compound (5) is analogous to a compound of claimed formula (II).  Hook teaches that the biphenyl compound is preferably a biphenyl magnesium halide.  See [0193-0194] and Scheme 6 in [0201].  Hook further teaches that preferred activating groups for variable R4 of compound (4) include all of those claimed, wherein variable R4 of Hook is analogous to instant variable R2.  See [0189].  A morpholinyl group is particularly preferred.  See [0185] and scheme 2 in [0201].  Hook also teaches that the 
	Therefore, the skilled artisan would have been motivated to substitute the activating group exemplified in Dahanukar and Inokuchi for one of those claimed because Hook establishes that the claimed activating groups for variable R2 in claimed formula (III) are known substitutes for the –N(Me)OMe group used in the combined Dahanukar/Inokuchi process.  The substitution will predictably produce the same addition product.  Also see MPEP 2143(B).  
With respect to claim 35, Dahanukar teaches that a compound of formula (IIA) can be formed by reacting N,O-dimethylhydroxylammonium chloride (a salt of N,O-dimethylhydroxylamine) with N-Boc-Serine:   
    PNG
    media_image28.png
    178
    128
    media_image28.png
    Greyscale
.   See example 2 on p. 24 and the structure of compound (IIA) on p. 15. Also see example 2 on p. 27 of IN ‘295. Compound (IIA) is analogous to a compound of instant formula (III) wherein R1 is tert-butoxycarbonyl (a C4 alkoxycarbonyl) and R2 is N,O-dimethylhydroxylamino (N(Me)OMe) and N-Boc-serine corresponds to a compound of claimed formula (IV) wherein R1 is the same as above.  Inokuchi teaches a similar reaction.  See figure 1, the reaction of (3) to produce (4) on p. 20.  Hook teaches that morpholinyl group can be substituted for the –N(Me)OMe group employed in Dahanukar and Inokuchi.  Therefore the skilled artisan would modify the reaction of Dahanukar/Inokuchi to replace N,O-
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Dahanukar, Inokuchi, and Hook to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to carry out the biphenylic addition reaction of Dahanukar without protection of the hydroxy group of the compound of formula (C) (analogous to claimed compound (III)) because Inokuchi teaches that an analogous reaction can be successfully carried out in the presence of a free hydroxyl group to provide the addition product in good yield. Dahanukar additionally teaches that the subsequent keto-reduction reaction can be carried out in the presence of the free hydroxyl group.  Therefore, combining the teachings of Inokuchi and Dahanukar will result in a more efficient and direct process to predictably produce sacubitril intermediate (IA) (the compound of claimed formula (I)) from a compound of formula (C) (analogous to claimed compound (III)) in only two steps without the need for any extra protection/deprotection steps.  Also see MPEP 2143(B). 
The skilled artisan would have been motivated to substitute the activating group exemplified in Dahanukar and Inokuchi for one of those claimed because Hook establishes that the claimed activating groups for variable R2 in claimed formula (III) are known substitutes for the –N(Me)OMe group used in the combined Dahanukar/Inokuchi process. Substituting one known activating group for another in the biphenylic .  

Claims 36, 39-44, and 47-51 are rejected under 35 U.S.C. 103 as being unpatentable over Dahanukar (WO 2017/203474, published on 11/30/2017, claiming the benefit of priority to the filing date of IN 201641018295, filed on 5/27/2016, both of record) in view of Inokuchi (WO 2017/204319, published on 11/30/2017, claiming the benefit of priority to the filing date of JP 2016-106007, filed on 5/27/2016; including a machine generated English language translation thereof, of record) and Hook (US2010/0113801, published on 5/6/2010), as applied to claims 28 and 31-35 above, and further in view of Liu (CN 105168205, published on 12/23/2015; Liu is not in English and there is not English language equivalent available, therefore a machine generated translation has also been provided and will be referred to in the following rejection, of record).
Applicant Claims

    PNG
    media_image29.png
    206
    1022
    media_image29.png
    Greyscale
…

    PNG
    media_image30.png
    228
    1032
    media_image30.png
    Greyscale

…

    PNG
    media_image31.png
    211
    1039
    media_image31.png
    Greyscale

…

    PNG
    media_image32.png
    92
    1041
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    133
    1032
    media_image33.png
    Greyscale

…

    PNG
    media_image34.png
    119
    1040
    media_image34.png
    Greyscale

	Claim 44 further recites an additional step (iv) wherein the compound of instant formula (V) is further converted into sacubitril.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
claims 36 and 44 (which are identical to the first two steps of claim 28).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claims 36 and 44, none of Dahanukar, Inokuchi, nor Hook teach oxidizing a compound of claimed formula (I) to produce an aldehyde of claimed formula (V) (step (iii) in claims 36 and 44).  This deficiency is cured through the teachings of Liu.  Liu teaches that a compound of formula (A-12) can be oxidized with TEMPO to provide the aldehyde compound of formula (A-13):  

    PNG
    media_image35.png
    231
    164
    media_image35.png
    Greyscale
 
    PNG
    media_image36.png
    222
    307
    media_image36.png
    Greyscale
 See claims 1 and 4 and discussion of step 18 on p. 15 of the translation of the specification (p. 44/47 of the appended document). Compound A-12 corresponds to a compound of claimed formula (I) (and compound (IA) of Dahanukar, see discussion of claim 28 above) wherein R1 is a tert-butoxy carbonyl (C4-alkoxycarbonyl) group and compound A-13 corresponds to a compound of claimed formula (V) wherein R1 is the same as above.  
	With further respect to claim 44, Liu further teaches that compound A-13 (claimed compound (V)) is further converted to AHU-377 (a synonym for sacubitril, see p. 1, lines 10-15 of the specificaton as filed).  The combination of sacubitril and 
Therefore, combining the process of Dahanukar, Inokuchi, and Hook, to produce the compound of claimed formula (I), with the teachings of Liu will predictably produce a process for producing sacubitril, a component of the commercially valuable enkephalinase receptor dual inhibitor LCZ696. See MPEP 2143(A). Further, Dahanukar teaches that this is the intended use of the compound of formula (IA) (claimed formula (I)).  See abstract and “Field of Invention” and “Background” sections on p. 1-3 of Dahanukar and IN ‘295.  
	With respect to claims 39-43 and 47-51, the see the discussion in the previous rejection regarding claims 31-35 above.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings Dahanukar, Inokuchi, Hook, and Liu to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to combine the process of Dahanukar, Inokuchi, and Hook, to produce the compound of claimed formula (I), with the teachings of Liu to predictably produce a process for producing sacubitril, a component of the commercially valuable enkephalinase receptor dual inhibitor LCZ696. See MPEP 2143(A). Further, Dahanukar teaches that this is the intended use of the compound of formula (IA) (claimed formula (I)).  See abstract and “Field of Invention” and “Background” sections on p. 1-3 of Dahanukar and IN ‘295.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622